DETAILED ACTION
Claim Status
This is first office action on the merits in response to the application filed on March 12, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, line 1, “claim 1 comprises” should read --claim 1, further comprising--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B).  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities including fundamental economic principles or practices.
Under the Step 1, Claims 1-7 are drawn to a method which is within the four statutory categories (i.e., a process), and Claims 8-14 are drawn to a system which is within the four statutory categories (i.e. a machine).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-14 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1 and 8:
Claims 1 and 8 are drawn to an abstract idea without significantly more. The claims recite receiving, by a transaction processing system, a transaction request comprising at least one unique identifier field initiated by an electronic device, associated with the transaction processing system, to transfer payment into an account associated with a payment instrument, wherein the payment instrument is used at the electronic device by a merchant for transfer of the payment from a merchant account; authorizing the transaction request received from the electronic device based on one or more predetermined rules; generating a direct fund transfer message based on the at least one unique identifier field upon authorization of the transaction request; transmitting the direct fund transfer message to an issuer associated with the merchant account for authentication of the direct fund transfer message; and transferring dynamically the payment from the merchant account to the account associated with the payment instrument when the direct fund transfer message is authenticated by the issuer. 
Under the Step 2A Prong One, the limitations of receiving a transaction request comprising at least one unique identifier field to transfer payment into an account for transfer of the payment from a merchant account; authorizing the transaction request based on one or more predetermined rules; generating a direct fund transfer message based on the at least one unique identifier field upon authorization of the transaction request; transmitting the direct fund transfer message to an issuer associated with the merchant account for authentication of the direct fund transfer message; and transferring dynamically the payment from the merchant account to the account associated with the payment instrument when the direct fund transfer message is authenticated by the issuer, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). For example, but for the “transaction processing system”, “electronic device”, “payment instrument”, “processor”, “memory” language, “authorizing”, “generating”, “transmitting”, and “transferring” in the context of this claim encompass the human activity. The series of steps belong to a typical sales activities or behaviors or business relations, because the parties including the transaction processing system and the electronic device interact with each other for a fund transfer transaction between the merchant account and the account associated with a payment instrument. The steps for the transaction can be performed manually by people. 
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – transaction processing system, electronic device, payment instrument, processor, memory. The transaction processing system, electronic device, payment instrument, processor, memory are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The steps are performed ‘by the transaction processing system’, and a transaction request is initiated ‘by the electronic device’ or received ‘from the electronic device’, and the payment device is used ‘at the electronic device’ without any further technical details of structure or function, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations. Since additional elements are recited in a high-level of generality, the scope of right of the method or system is not different from that of conventional ones, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-7 and 9-14:
Dependent claims 2-7 and 9-14 include additional limitations, for example, a Point-of-Sale (POS) terminal and a kiosk device, predetermined rules comprising at least one of: a POS Personal Identification Number (PIN), a POS identifier, a merchant identifier, capital balance in the account, or a past daily average capital amount, direct fund transfer message comprising at least one of: International Standards Organization (ISO) message format, Association for Payment Clearing Services (APACS) message format, Australia Standards 2805 (AS2805) message format, ISO 20022 message format, message format defined under Representational State Transfer (REST), XML based Simple Object Access Protocol (SOAP), denying transfer of the payment from the merchant account to the account when the authentication of the direct fund transfer message is unsuccessful at the issuer, and authentication by the issuer based on at least one of: an issuer's eligibility for transferring payment, a daily limit to perform the direct fund transfer, network failure in a transaction path, compliance to business rules, or compliance to fraud prevention rules, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); or Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)).
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-7 and 9-14 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matson et al. (US 20200258065 A1; hereinafter Matson) in view of Wilkes (US 20040153399 A1; already of record in IDS; hereinafter Wilkes).
With respect to claims 1 and 8:
	Matson teaches A method for dynamically processing financial transactions, the method comprising: (See at least Matson: Abstract)
	A transaction processing system for dynamically processing financial transactions, the transaction processing system comprising: (See at least Matson: Abstract)
at least one processor; and (See at least Matson: [0086])
a memory communicatively coupled to the at least one processor, wherein the memory stores processor-executable instructions, which on execution, cause the at least one processor to: (See at least Matson: [0087])
receiving, by a transaction processing system, a transaction request comprising at least one unique identifier field initiated by an electronic device, associated with the transaction processing system, to transfer payment into an account associated with a payment instrument, wherein the payment instrument is used at the electronic device by a merchant for transfer of the payment from a merchant account; (By disclosing, an action 204 comprises initiating and conducting a purchase transaction (at least one unique identifier field) using the merchant POS device 104. In addition, the merchant bank account 114 is linked to an associated debit card, and then the debit card transfer system 118 can be used to perform an expedited transfer of funds from the provider bank account 112 to the merchant bank account 114, in which funds can be nearly immediately transferred into the merchant bank account 114. See at least Matson: [0048] & [0035]-[0038]; Abstract; Fig. 2)
authorizing, by the transaction processing system, the transaction request received from the electronic device based on one or more predetermined rules; (By disclosing, the action 208 may comprise evaluating the risk of the transaction, generating a score representing the risk, and comparing the risk score to a threshold (predetermined rules). See at least Matson: [0049]-[0050] & [0054])
generating, by the transaction processing system, a direct fund transfer message based on the at least one unique identifier field upon authorization of the transaction request; ... (By disclosing, if the transaction is deemed to be low risk, an action 210 is performed, comprising adding the transaction (based on the at least one unique identifier field) to a list of transactions that are eligible for quick payment (direct fund transfer message). See at least Matson: [0050])
transferring dynamically, by the transaction processing system, the payment from the merchant account to the account associated with the payment instrument ... (By disclosing, an action 408 is performed of initiating or performing a quick deposit of the one or more transactions, via the debit card or debit card account of the merchant 106. See at least Matson: [0054]-[0056])
However, Matson does not teach ...transmitting, by the transaction processing system, the direct fund transfer message to an issuer associated with the merchant account for authentication of the direct fund transfer message, and ...when the direct fund transfer message is authenticated by the issuer.
Wilkes, directed to linking a merchant account with a financial card and thus in the same field of endeavor, teaches
transmitting, by the transaction processing system, the direct fund transfer message to an issuer associated with the merchant account for authentication of the direct fund transfer message; and (By disclosing, one advantage of linking a card with a merchant account is that the financial institution that is acting as the issuer/acquirer is only required to perform a single underwriting (for authentication of the direct fund transfer message) for both the merchant account and the merchant card account. See at least Wilkes: [0014], [0024]-[0028] & [0037]-[0038])
transferring dynamically, by the transaction processing system, the payment from the merchant account to the account associated with the payment instrument when the direct fund transfer message is authenticated by the issuer. (As stated above, see at least Wilkes: [0014], [0024]-[0028] & [0037]-[0038])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Expedited Point-Of-Sale Merchant Payments teachings of Matson to incorporate the linking a merchant account with a financial card teachings of Wilkes for the benefit of linking a merchant account with a financial card. (See at least Wilkes: Abstract; [0024])
With respect to claims 2 and 9:
	Matson and Wilkes teach the method as claimed in claim 1, and the transaction processing system as claimed in claim 8, as stated above.
Matson further teaches wherein the electronic device is one of a Point-of-Sale (POS) terminal and a kiosk device. (See at least Matson: Abstract; [0048])
With respect to claims 3 and 10:
	Matson and Wilkes teach the method as claimed in claim 1, and the transaction processing system as claimed in claim 8, as stated above.
Matson further teaches wherein the one or more predetermined rules comprise at least one of the following: a POS Personal Identification Number (PIN), a POS identifier, a merchant identifier, capital balance in the account, a past daily average capital amount, or any combination thereof. (By disclosing, the eligible transactions are indicated to the merchant and the merchant is given the opportunity to initiate a quick deposit of the corresponding payment amounts. Therefore, the rules comprise a merchant identifier. See at least Matson: [0017] & [0039])
With respect to claims 4 and 11:
	Matson and Wilkes teach the method as claimed in claim 1, and the transaction processing system as claimed in claim 8, as stated above.
Matson further teaches wherein the at least one unique identifier field indicates the request for transferring the payment from the merchant account. (By disclosing, the risk analysis component 122 for an expedited payment to the merchant 106 may use an algorithm that considers transaction data, merchant data, and customer data. See at least Matson: [0039])
With respect to claims 6 and 13:
	Matson and Wilkes teach the method as claimed in claim 1, and the transaction processing system as claimed in claim 8, as stated above.
Matson further teaches further comprising denying, by the transaction processing system, transfer of the payment from the merchant account to the account associated with the payment instrument used at the electronic device associated with the transaction processing system when the authentication of the direct fund transfer message is unsuccessful at the issuer. (By disclosing, if the risk score is not lower than the threshold, the transaction is deemed to be high risk. Then the expedited payment or quick deposit is not eligible. See at least Matson: [0049]-[0050])
With respect to claims 7 and 14:
	Matson and Wilkes teach the method as claimed in claim 1, and the transaction processing system as claimed in claim 8, as stated above.
Matson further teaches wherein the authentication by the issuer is based on at least one of the following: an issuer's eligibility for transferring payment, a daily limit to perform the direct fund transfer, network failure in a transaction path, compliance to business rules, compliance to fraud prevention rules, or any combination thereof. (By disclosing, the eligibility is determined based on the threshold of the risk score (compliance to fraud prevention rules). See at least Matson: [0049]-[0050])
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matson in view of Wilkes, and in further view of Chopra et al. (US 20190317651 A1; hereinafter Chopra).
With respect to claims 5 and 12:
	Matson and Wilkes teach the method as claimed in claim 1, and the transaction processing system as claimed in claim 8, as stated above.
However, Matson and Wilkes do not teach wherein the direct fund transfer message comprises at least one of the following: International Standards Organization (ISO) message format, Association for Payment Clearing Services (APACS) message format, Australia Standards 2805 (AS2805) message format, ISO 20022 message format, message format defined under Representational State Transfer (REST), XML based Simple Object Access Protocol (SOAP), or any combination thereof.
Chopra, directed to visual system architecture tool uses financial system functions and thus in the same field of endeavor, teaches 
wherein the direct fund transfer message comprises at least one of the following: International Standards Organization (ISO) message format, Association for Payment Clearing Services (APACS) message format, Australia Standards 2805 (AS2805) message format, ISO 20022 message format, message format defined under Representational State Transfer (REST), XML based Simple Object Access Protocol (SOAP), or any combination thereof. (By disclosing, Simple Object Access Protocol (SOAP) or Representational State Transfer (REST) protocols facilitate data transfer. See at least Chopra: [0017] & [0064]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Matson and Wilkes to incorporate the visual system architecture tool uses financial system functions teachings of Chopra for the benefit of facilitating data transfer for fast funds service. (See at least Chopra: [0017] & [0063]-[0064])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kimberg et al. (CA 2949366 C) teaches apparatus, method, and computer program product for settlement to a merchant's card account using an on-line bill payment platform, including expediting the receipt of funds for business from online bill payment, by adding a new option for businesses to receive funds to their payment card accounts (e.g., MASTERCARD card or VISA card accounts).
Wolter et al. (US 20210042722 A1) teaches deferred transaction processing, including defer certain aspects of settling the payment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685